This is an action upon an undertaking on appeal given by Hay as surety. It was executed in an action in which judgment had been recovered before a justice of *Page 384 
the peace, in which Humiston was plaintiff, and one William Ballard was defendant.
The judgment was rendered on 18th April, 1867, for eighty-five dollars and twenty-five cents. The defendant in that action appealed, and the present defendant executed an undertaking on the appeal, in accordance with section 356 of the Code.
The future proceedings, briefly stated, are as follows: The appeal to the County Court resulted in a judgment in favor of the plaintiff, this judgment was reversed by the Supreme Court; the cause was then certified into the Supreme Court under section 30 of the Code, was there tried at Circuit, and judgment perfected in favor of the plaintiff. An execution having been issued upon the judgment against Ballard's property, was returned unsatisfied.
The section of the Code under which the undertaking was issued provides "that it shall be to the effect that if judgment be rendered against the appellant, and execution thereon be returned unsatisfied, in whole or in part, the sureties will pay the amount unsatisfied."
It will be observed that the language of this section is very broad. It refers both to the judgment and the execution to be issued thereon. It manifestly looks to the final judgment in the cause. In this respect, it is much more comprehensive in its terms than the three hundred and thirty-fifth section, which simply provides that if the judgment appealed from be affirmed, etc., the appellant will pay the amount of the judgment. It might plausibly be urged in that case that the undertaking would not cover a series of new trials. In the case at bar, the defendant covenanted for the final result of the action and the payment of the debt, if an execution was returned unsatisfied. It is not required that any particular judgment be affirmed. The condition simply is, that "if judgment be rendered," etc. This plainly means any final judgment which may be rendered in the cause, upon which an execution may issue.
The principle of the cases of Robinson v. Plimpton (25 N *Page 385 
Y, 484; Doolittle v. Dininny (31 id., 353); Gardner v.Barney (24 How. Pr., 567); Liston v. Dodge (66 Barb., 125) are applicable, and the judgment of the court below should be affirmed.
All concur.
Judgment affirmed.